MEMORANDUM**
Otis Winters, Jr., formerly a California state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action on statute of limitations grounds. We have jurisdiction under 28 U.S.C. § 1291. After de novo review, see Fink v. Shedler, 192 F.3d 911, 913-14 (9th Cir.1999), we affirm.
The district court properly dismissed Winters’s action as time-barred because his action relates to an incident that allegedly occurred on January 27, 1997, and he did not initiate this action until December 19, 2001. See Jones v. Blanas, 393 F.3d 918, 927 (9th Cir.2004) (applying California’s prior one-year statute of limitations to civil rights action filed before January 1, 2003); Cal.Civ.Proc.Code § 352.1 (providing two years of tolling for the disability of imprisonment).
Defendant’s motion to strike is denied as unnecessary; the documents defendant ob*298jects to were not filed with the court and were not considered by the panel.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.